DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/20/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0005] line 2, “comprising” should be --the apparatus comprising—.
In paragraph [0016] line 4, “storage the energy” should be –store the energy--.
In paragraph [0022] lines 1-2, “to cause that the coil 108 is connected to” should be –to configure the coil 108 to be connected to—.
In paragraph [0024] line 2, “capable presentation of information” should be –capable of presenting information—.
possibly attached—. 
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4, 5, 6 and 10 are objected to because of the following informalities:  
In claim 1 line 9, “the user interface to cause” should be –the user interface, the controller configured to--.
In claim 2 line 1, “is caused” should be –is configured to--.
In claim 4 line 2, “is caused” should be –is configured to--.
In claim 5 line 2, “is caused” should be –is configured to--.
In claim 6 line 2, “is caused” should be –is configured to--.
In claim 10 line 2, “by the user interface” should be –in the user interface--.
In claim 15 line 1, “A computer program configured to” should be –a computer program stored in a non-transitory computer readable medium to--.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-15 are allowed upon applicant correcting the formal matters noted above.
The following is an examiner’s statement of reasons for allowance: 
Prior art Pollock (US2008/0191504A1), Burkhard (US2008/0121048A1) and Clutter (US5998944) have been found to be the closest prior art.
Regarding claim 1, Pollock teaches an apparatus (abstract, a system) for magnetically attaching to a load (abstract, securing a load to the magnet), comprising: a power source ([0035], electrical power provided by the magnet controller 26); an electromagnet (i.e. lifting magnet 14) (fig.1C) (also refer to [0017], electro-magnet referred to herein as a lifting magnet 14) comprising a coil (implicit) connectable to the power source for feeding current to the coil ([0035], current may be provided to operate the magnet 14) for attaching to the load by a magnetic force ([0035], different classification of material LS, LM, LL to be lifted by the magnet 14); and a controller (i.e. controller 28) (fig.1C) operatively connected to the power source ([0024], providing a command 104 to the magnet controller 26 from the PLC 28), the coil (e.g. controller 28 is connected to electromagnet 14 via magnetic controller 26, hoist motor 22 and lift cable 20) (fig.1C). 
Pollock does not explicitly teach the power source in the apparatus is a direct current power source. Pollock also does not teach the apparatus comprising: a current measurement device connected to the coil; a user interface for displaying information indicating a load capacity of the apparatus; and a controller operatively connected to the direct current power source, the coil, the current measurement device and the user interface, the controller configured to: measuring current of the coil; determining a rise time of the current to a nominal value of current of the coil, when the load is attached to the apparatus; determining a load capacity of the apparatus based on the rise time of the current to the nominal value; and displaying the load capacity and/or a usage level of the load capacity on the user interface.
Burkhard teaches an apparatus (abstract, an electromagnetic force-compensation direct-measuring system) for attaching to a load (i.e. load receiver 8) (fig.1), comprising: a 
Burkhard does not explicitly teach that the apparatus attaches magnetically to the load and the power source is a direct current power source. Additionally, Burkhard does not teach determining a rise time of the current to a nominal value of current of the coil, when the load is attached to the apparatus; determining a load capacity of the apparatus based on the rise time of the current to the nominal value; and displaying the load capacity and/or a usage level of the load capacity on the user interface.
Clutter teaches an apparatus (abstract, an apparatus) for magnetically attaching to a load (abstract, lifting magnet 12 of a materials handling machine 10), comprising: a direct current power source (i.e. direct current (DC) electrical generator 22) (fig.1); a user interface 
Clutter does not explicitly teach a current measuring device connected to the coil. Clutter also does not teach a controller configured to: determining a rise time of the current to a nominal value of current of the coil, when the load is attached to the apparatus; determining a load capacity of the apparatus based on the rise time of the current to the nominal value; and displaying the load capacity and/or a usage level of the load capacity on the user interface.
Pollock, Burkhard and Clutter, taken singly or in combination does not fairly teach or suggest a controller configured to: determining a rise time of the current to a nominal value of current of the coil, when the load is attached to the apparatus; determining a load capacity of 
Claims 2-7 are allowed because they depend on allowable claim 1. 
Regarding claim 8, the method is allowed for the same reasons as stated in claim 1.
Claims 9-14 are allowed because they depend on allowable claim 8.
Regarding claim 15, the computer program is allowed for the same reasons as stated in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           04/29/2021





	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839